ANDERSON, G. BARRY, Justice
(concurring).
CONCURRENCE
I join in the majority opinion but write separately because, while I agree there is not enough evidence in the record to demonstrate that the county actually took a “hard look” at the question of cumulative potential effects, left unstated in the majority opinion are the significant burdens associated with the relief requested by appellants.
As both the majority opinion and the district court order correctly note, an environmental impact statement (EIS) is an exhaustive environmental review.
But describing an EIS as exhaustive only tells half of the story. A completed EIS .analyzes the significant environmental impacts of the proposed action, “discusses appropriate alternatives to the proposed action and their impacts, * * * explores methods by which adverse environmental impacts of an action could be mitigated, * * * [and analyzes] economic, employment and sociological effects that cannot be avoided should that action be implemented.” Minn.Stat. § 116D.04, subd. 2a (2004). In addition to this breadth of analysis, an EIS is procedurally demanding as well. Completion of an EIS involves preparation of both a draft and final EIS. See Minn. R. 4410.2600, 4410.2700. An informational meeting must be held and public comments accepted on the draft EIS. Minn. R. 4410.2600, subps. 8-9. Public comments may also be submitted regarding the adequacy of the final EIS. See Minn. R. 4410.2700, subp. 6; Minn. R. 4410.2800, subp. 2 (2005).
To the surprise of no one, preparation and distribution of an EIS is neither swift nor inexpensive. The cost of preparation and distribution of an EIS is borne by the proposer of a specific action. Minn.Stat. § 116D.045 (2004). Last year, the Minnesota Pollution Control Agency estimated that an EIS usually takes at least one year to complete and costs at least $100,000. Pub. Info. Office, Minn. Pollution Control Agency, General Public # 5-03, Minnesota’s Environmental Review Program (2005).
Despite multiple briefs and hundreds of pages of record submitted by the parties, I am struck by the relative paucity of any actual facts demonstrating that an environmental impact statement should be required. At most, appellants have raised questions about the environmental effects of gravel mining generally, and given that the legislature has not chosen to require an EIS for each and every proposed gravel pit, it seems doubtful that the requirements for an EIS have been met here. Speculative objections about future environmental effects have been rejected in the past as grounds for overturning a negative Environmental Assessment Worksheet (EAW) declaration: See White v. Minn. Dep’t of Natural Res., 567 N.W.2d 724, 731-32 (Minn.App.1997); Iron Rangers for Responsible Ridge Action v. Iron Range Res., 531 N.W.2d 874, 881 (Minn.App.1995). Put another way, an EIS is an extraordinary burden on the rights of a property owner and is not routinely imposed.
But I join with the majority today because I am persuaded that appellants are entitled to a review by the county of the cumulative potential effects of another gravel pit in the area before a negative EAW is issued because neither the county nor Duininck addressed'the issue and our law requires they do so.